Title: To Thomas Jefferson from John Redman Coxe, 23 April 1802
From: Coxe, John Redman
To: Jefferson, Thomas


            Dear Sir/	
              Philada. April 23d. 1802
            I feel that it necessary to apologise for thus encroaching on your valuable time; at the same time you will permit me to return you my most sincere thanks for your very polite attention in transmitting to me, through Mr. Jno. Vaughan, a portion of Vaccine Infection, which has enabled me to introduce this invaluable blessing in this City, & also to extend it very considerably through this & most of the Southern States.—
            Having attended particularly, since I recd. the Infection in Novr. 1801. to the progress of the disease, & from various sources derived many facts which I feel anxious to communicate to the public, in hopes of its aiding the speedy extension of so grand a discovery; I presume to request your permission to allow me to introduce in my treatise, the valuable letter which accompanied this valuable present.—Should you permit this May I ask if you have tested any of the persons whom you previously Vaccinated, with Variolous matter, & what was the result.—
            I know I am encroaching greatly on your time, but hope the importance of the subject will be my excuse.—
            I am Sir with the highest respect yr. obedt. Servant
            John Redman Coxe
          